UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-2558



In Re: ARTHUR O. ARMSTRONG,

                                             Petitioner - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (MISC-99-71-1)


Submitted:   February 8, 2001            Decided:   February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Arthur O. Armstrong seeks to appeal the district court’s order

denying his motion for leave to file a complaint.      We dismiss the

appeal for lack of jurisdiction because Armstrong’s notice of

appeal was not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).     This appeal period is “man-

datory and jurisdictional.” Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on Octo-

ber 4, 1999.    Armstrong’s notice of appeal was filed on December 8,

2000.     Because Armstrong failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                            DISMISSED




                                   2